 



LOAN AGREEMENT

 

THIS LOAN AGREEMENT (the “Agreement”) dated October 30, 2013, is by and among
Trebor Industries, Inc., a Florida corporation (“the “Debtor”), Brownie’s Marine
Group, Inc., a Florida corporation and Mikkel Pitzner or assigns (the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Debtor seeks to borrow money from Lender.

 

WHEREAS, the Lender desires to extend a loan (the “Loan”) to Debtor for the
purposes described herein.

 

WHEREAS, the amount of the Loan, which will be evidenced by a Secured Promissory
Note executed by Debtor concurrently herewith, will be $85,000 (the “Note”).

 

WHEREAS, Debtor is a wholly owned subsidiary of Brownie’s Marine Group, Inc., a
publicly traded company (“BWMG”).

 

WHEREAS, in order to induce the Lender to extend the Loan evidenced by the Note,
BWMG has agreed to issue to Lender an option to purchase shares of BWMG’s common
stock.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Loan.

 

(a) Advance. Upon the execution of this Agreement and delivery of the Note in
the form attached hereto, Lender shall advance to Debtor $85,000, the proceeds
of which are to be used by Debtor to satisfy that certain deficiency judgment in
favor of Branch Banking and Trust Company (“BBT”) as filed in the Circuit Court
of the Seventeenth Judicial Circuit in and for Broward County, Florida. This
Agreement shall be effective on the date Lender advances $85,000 to Debtor.

 

(b) Secured Interest. The Note shall be secured by all of the assets of Debtor
pursuant to the Security Agreement attached hereto (the “Security Agreement”).

 

(c) Personal Guaranty. For so long as the Loan is outstanding, the chief
executive officer of BWMG shall personally guaranty the Loan.

 

(d) BWMG Option. As an inducement to Lender to enter into this Loan Agreement
and advance funds to Debtor, BWMG, as parent company of the Debtor, shall enter
into the Option Agreement attached hereto (the “Option Agreement”).

 



 

 

 

2. Representations and Warranties of Debtor. Debtor represents and warrants to
Lender as follows:

 

(a) The Debtor has the requisite corporate power and authority to enter into
this Agreement, the Security Agreement and the Note and otherwise carry out the
obligations hereunder. The execution, delivery and performance by Debtor of this
Agreement and the Note have been duly authorized by all necessary action on the
part of Debtor and no further action is required by Debtor.

 

(b) The Debtor, subject to the release of the BBT liens, and the continuation of
liens in the ordinary course of business, owns its assets free and clear of any
liens, security interests, encumbrances, rights or claims.

 

3. Representations and Warranties of Lender. Lender represents and warrants to
Debtor as follows:

 

(a) Lender has the requisite corporate power and authority to enter into this
Agreement and otherwise carry out its obligations hereunder;

 

(b) Lender, as a director of BWMG has had an opportunity to review all
information about BWMG and the Debtor and to ask questions of its officers and
directors.

 

4. Defaults. The following events shall be “Events of Default”:

 

(a) The occurrence of an Event of Default (as defined in the Note) under the
Note;

 

(b) Any representation or warranty of Debtor in this Agreement shall prove to
have been incorrect in any material respect when made;

 

(c) The failure by Debtor to observe or perform any of its obligations
hereunder.

 

5. Term of Agreement. This Agreement shall terminate on the date on which all
payments under the Note have been made in full or have been satisfied.

 

6. Miscellaneous.

 

(a) No course of dealing between the Debtor and the Lender, nor any failure to
exercise, nor any delay in exercising, on the part of the Lender, any right,
power or privilege hereunder or under the Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.

 



2

 

 

(b) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.

 

(c) In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

 

(d) No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.

 

(e) This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.

 

(f) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(g) This Agreement shall be deemed to be made in and in all respects shall be
interpreted, construed and governed by and in accordance with the laws of the
State of Florida without regard to the conflict of law principles thereof. Each
party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, or in respect of the
transactions contemplated thereby, whether in tort or contract or at law or in
equity, exclusively in the applicable state or federal courts sitting in Broward
County, Florida (the “Chosen Courts”). Solely in connection with such actions,
proceedings and claims, the parties irrevocably submit to the jurisdiction of
the chosen courts, and agree not to assert as a defense in any such action, suit
or proceeding that such party is not subject to the jurisdiction of the chosen
courts, that such action, proceeding or claim may not be brought or is not
maintainable in the chosen courts, that venue is not appropriate in the chosen
courts, or that this Agreement may not be enforced in the chosen courts. Each of
the parties agrees that service of process or other papers upon such party in
any such action or proceeding shall be effective if notice is given in
accordance with the provisions on notice contained in this Agreement. Each party
acknowledges and agrees that any controversy that may arise under this Agreement
is likely to involve complicated and difficult issues, and therefore each such
party hereby irrevocably and unconditionally waives any right such party may
have to a trial by jury in respect of any litigation directly or indirectly
arising out of or relating to this Agreement or the transactions contemplated by
this Agreement.

 



3

 

 

(h) All notices and other communications required or permitted hereunder shall
be in writing and shall be deemed to have been duly given one (1) business day
after delivery to an overnight carrier, or, if sent by facsimile, upon receipt
of a confirmation of delivery:

 



  If to Debtor or BWMG: Trebor Industries, Inc.     940 N.W. 1st Street     Fort
Lauderdale, Florida 33311     Attn:  Robert Carmichael   If to Lender: Mikkel
Pitzner     10205 Piedmont Drive     Highlands Ranch, Colorado 80126



  

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

 



  TREBOR INDUSTRIES, INC.           /S/ROBERT CARMICHAEL     Robert Carmichael,
President                 BROWNIE’S MARINE GROUP, INC.           /S/ROBERT
CARMICHAEL     Robert Carmichael, Chief Executive Officer                      
/S/MIKKEL PITZNER     Mikkel Pitzner  



 



4



